Exhibit 10.1
SYKES ENTERPRISES, INCORPORATED
2011 EQUITY INCENTIVE PLAN

(Effective as of May 19, 2011)
Section 1. PURPOSE AND DEFINITIONS
          (a) Purpose. This Plan, known as the “Sykes Enterprises, Incorporated
2011 Equity Incentive Plan”, is intended to provide incentives to certain
employees of and certain non-employees who provide services to Sykes
Enterprises, Incorporated and its subsidiaries, in order to encourage them to
remain in the employ of or to faithfully provide services to the Company and its
subsidiaries and to increase their interest in the Company’s success. It is
intended that this purpose be effected through awards or grants of stock
options, stock appreciation rights, and various other rights with respect to
shares of the Company’s common stock, as provided herein, to such eligible
persons.
          (b) Definitions. The following terms shall have the following
respective meanings unless the context requires otherwise:
               (1) The term “Administrator” shall mean the Compensation and
Human Resource Development Committee of the Board or such other committee,
individual or individuals appointed or delegated authority pursuant to Section 2
to administer the Plan.
               (2) The term “Affiliate” or “Affiliates” shall have the meaning
set forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act.
               (3) The term “Beneficial Owner” shall mean beneficial owner as
defined in Rule 13d-3 under the Exchange Act.
               (4) The term “Board” shall mean the Board of Directors of Sykes
Enterprises, Incorporated.
               (5) The term “Change in Control” shall mean (i) the consummation
of a plan of reorganization, merger, share exchange or consolidation of the
Company with one or more other corporations or other entities as a result of
which the holders of the Stock as a group would receive less than fifty percent
(50%) of the voting power of the capital stock or other interests of the
surviving or resulting corporation or entity; (ii) the consummation of a plan of
liquidation or the dissolution of the Company; (iii) the consummation of an
agreement providing for the sale or transfer (other than as a security for
obligations of the Company or any Subsidiary) of substantially all of the assets
of the Company, other than a sale or transfer to an entity at least seventy-five
percent (75%) of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale; or (iv) the acquisition of more than
fifty percent (50%) of the outstanding Stock by any person within the meaning of
Rule 13(d)(3) under the Exchange Act, if such acquisition is not preceded by a
prior expression of approval by the

1



--------------------------------------------------------------------------------



 



Board, provided that the term “person” shall not include (A) the Company or any
of its Subsidiaries, (B) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a Subsidiary, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of stock in the
Company.
               (6) The term “Code” shall mean the Internal Revenue Code of 1986,
or any successor thereto, as the same may be amended and in effect from time to
time.
               (7) The term “Company” shall mean Sykes Enterprises,
Incorporated.
               (8) The term “Employee” shall mean a person who is employed by
the Company or any Subsidiary, including an officer or director of the Company
or any Subsidiary who is also an employee of the Company or any Subsidiary.
               (9) The term “Exchange Act” shall mean the Securities Exchange
Act of 1934, or any successor thereto, as the same may be amended and in effect
from time to time.
               (10) The term “Fair Market Value” shall mean, with respect to a
share of Stock as of any given date, (a) if the Stock is readily tradable on an
established securities market within the meaning of section 409A of the Code,
the closing price of a share of Stock as reported by the securities market on
such date, or, if such date is not a trading day, the closing price of a share
of Stock as reported by the securities market on the last trading day preceding
such date on which a sale was reported (if there is more than one established
securities market on which the Stock is traded, the Administrator shall
determine the appropriate market for purposes of determining Fair Market Value),
or (b) if the Stock is not readily tradable on an established securities market
within the meaning of section 409A of the Code, the Administrator shall
determine the Fair Market Value of a share of Stock in a manner consistent with
the requirements of section 409A of the Code and all other applicable rules and
regulations. To the extent necessary to comply with the requirements of section
409A of the Code, the foregoing definition of “Fair Market Value” shall apply
retroactively to all Plan Awards granted prior to the date this definition was
adopted, notwithstanding the terms of the Plan at the time the Plan Award was
granted.
               (11) The term “Incentive Stock Option” means an option granted
under this Plan and which is an incentive stock option within the meaning of
section 422 of the Code, or the corresponding provision of any subsequently
enacted tax statute.
               (12) The term “Option” or “Options” shall mean the option to
purchase Stock in accordance with Section 4 on such terms and conditions as may
be prescribed by the Administrator, whether or not such option is an Incentive
Stock Option.

2



--------------------------------------------------------------------------------



 



               (13) The term “Other Stock-Based Awards” shall mean awards of
Stock or other rights made in accordance with Section 5 on such terms and
conditions as may be prescribed by the Administrator.
               (14) The term “Participant” shall mean an Employee or
non-employee who has been designated for participation in the Plan.
               (15) The term “Performance Goals” shall mean one or more business
criteria based on individual, business unit, group, Company or other performance
criteria selected by the Administrator.
               (16) The term “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (A) the Company or any of
its subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
               (17) The term “Plan” shall mean the Sykes Enterprises,
Incorporated 2001 Equity Incentive Plan, as the same may be amended and in
effect from time to time.
               (18) The term “Plan Awards” or “Awards” shall mean awards or
grants of stock Options and various other rights with respect to shares of
Stock.
               (19) The term “Stock Appreciation Right” shall mean the right to
receive, without payment to the Company, an amount of cash or Stock as
determined in accordance with Section 4, based on the amount by which the Fair
Market Value of a share of Stock on the relevant valuation date exceeds the
grant price.
               (20) The term “Stock” shall mean shares of the Company’s common
stock, par value $.01 per share.
               (21) The term “Subsidiary” shall mean any “subsidiary
corporation” within the meaning of Section 424(f) of the Code.
               (22) The term “Ten Percent Stockholder” shall mean an individual
who owns stock possessing more than ten percent (10%) of the combined voting
power of all classes of stock of the Company or of its parent or subsidiary
corporations within the meaning of Code section 422.
Section 2. ADMINISTRATION
     The Plan shall be administered by the Compensation and Human Resource
Development Committee of the Board, or by any other committee appointed by the
Board

3



--------------------------------------------------------------------------------



 



that shall consist of not fewer than two members of the Board, each of whom
shall qualify (at the time of appointment to the committee and during all
periods of service on the committee) in all respects as a “non-employee
director” as defined in Rule 16b-3 under the Exchange Act and as an outside
director as defined in Section 162(m) of the Code the regulations thereunder.
The Administrator shall administer the Plan and perform such other functions as
are assigned to it under the Plan. The Administrator is authorized, subject to
the provisions of the Plan, from time to time, to establish such rules and
regulations as it may deem appropriate for the proper administration of the
Plan, and to make such determinations under, and such interpretations of, and to
take such steps in connection with, the Plan and the Plan Awards as it may deem
necessary or advisable, in each case in its sole discretion. The Administrator’s
decisions and determinations under the Plan need not be uniform and may be made
selectively among Participants, whether or not they are similarly situated. Any
authority granted to the Administrator may also be exercised by the Board. To
the extent that any permitted action taken by the Board conflicts with any
action taken by the Administrator, the Board action shall control. To the extent
permitted by applicable law, the Administrator may delegate any or all of its
powers or duties under the Plan, including, but not limited to, its authority to
make awards under the Plan to grant waivers pursuant to Section 7, to such
person or persons as it shall appoint, pursuant to such conditions or
limitations as the Administrator may establish; provided, however, that the
Administrator shall not delegate its authority to amend or modify the Plan
pursuant to the provisions of Section 13(b). To the extent of any such
delegation, the term “Administrator” when used herein shall mean and include any
such delegate.
Section 3. STOCK AVAILABLE FOR PLAN AWARDS
          (a) Stock Subject to Plan. The Stock to be subject to or related to
Plan Awards may be either authorized and unissued shares or shares held in the
treasury of the Company. The maximum number of shares of Stock with respect to
which Plan Awards may be granted under the Plan, subject to adjustment in
accordance with the provisions of Section 10, shall be FOUR MILLION (4,000,000).
          (b) Computation of Stock Available for Plan Awards. For the purpose of
computing the total number of shares of Stock remaining available for Plan
Awards under this Plan at any time while the Plan is in effect, the total number
of shares determined to be available pursuant to subsections (a) and (c) of this
Section 3 shall be reduced by, (1) the maximum number of shares of Stock subject
to issuance upon exercise of outstanding Options or outstanding Stock
Appreciation Rights granted under this Plan, and (2) the maximum number of
shares of Stock related to outstanding Other Stock-Based Awards granted under
this Plan, as determined by the Administrator in each case as of the dates on
which such Plan Awards were granted.
          (c) Terminated, Expired or Forfeited Plan Awards. The shares involved
in the unexercised or undistributed portion of any terminated, expired or
forfeited Plan Award shall be made available for further Plan Awards.

4



--------------------------------------------------------------------------------



 



          (d) Limit on Individual Awards. Except as otherwise determined by the
Administrator, no Participant shall, in any calendar year, be granted any
Options, Stock Appreciation Rights, or Other Stock-Based Awards pursuant to
which such Participant may acquire more than 100,000 shares of Stock in the
aggregate, subject to adjustment as provided in Section 10 of this Plan.
Section 4. OPTIONS AND STOCK APPRECIATION RIGHTS
          (a) Grant of Options.
               (1) The Administrator, at any time and from time to time while
the Plan is in effect, may grant Options to such Employees and non-employees as
the Administrator may select, subject to the provisions of this Section 4 and
Section 3. Subject to any limitations set forth in the Plan, the Administrator
shall have complete discretion in determining: (a) the eligible individuals to
be granted an Option; (b) the number of shares of Stock to be subject to the
Option; (c) whether the Option is to be an Incentive Stock Option or a
nonqualified stock option; provided that, Incentive Stock Options may be granted
only to Employees of the Company or a Subsidiary; and (d) any other terms and
conditions of the Option as determined by the Administrator in its sole
discretion.
               (2) Unless otherwise determined by the Administrator, Incentive
Stock Options: (a) will be exercisable at a purchase price per share of not less
than One Hundred percent (100%) (or, in the case of a Ten Percent Stockholder,
one hundred and ten percent (110%)) of the Fair Market Value of the Stock on the
date of grant; (b) will be exercisable over not more than ten (10) years (or, in
the case of a Ten Percent Stockholder, five (5) years) after the date of grant;
(c) will terminate not later than three (3) months after the Participant’s
termination of employment for any reason other than disability or death;
(d) will terminate not later than twelve (12) months after the Participant’s
termination of employment as a result of a disability (within the meaning of
Code section 424); and (e) will comply in all other respects with the provisions
of Code section 422.
               (3) Nonqualified stock options will be exercisable at purchase
price per share of not less than one hundred percent (100%) of the Fair Market
Value of the Stock on the date of grant. The number of shares of Stock covered
by the nonqualified stock option shall be fixed by the Administrator on the date
of grant. Nonqualified stock options will be exercisable during such periods or
on such date as determined by the Administrator and shall terminate at such time
as the Administrator shall determine. Nonqualified stock options shall be
subject to such other terms and conditions as are determined by the
Administrator.
               (4) Each award agreement evidencing an Incentive Stock Option
shall provide that, to the extent that the aggregate Fair Market Value of Stock
(as determined on the date of the option grant) that may be purchased by a
Participant for the first time during any calendar year pursuant Incentive Stock
Options granted under the Plan or any other plan of the Company or its
Subsidiaries exceeds $100,000, then such

5



--------------------------------------------------------------------------------



 



option as to the excess shall be treated as a nonqualified stock option. This
limitation shall be applied by taking stock options into account in the order in
which they were granted.
          (b) Grant of Stock Appreciation Rights.
               (1) The Administrator, at any time and from time to time while
the Plan is in effect, may grant Stock Appreciation Rights to such Employees and
non-employees as it may select, subject to the provisions of this Section 4 and
Section 3. Each Stock Appreciation Right may relate to all or a portion of a
specific Option granted under the Plan and may be granted concurrently with the
Option to which it relates or at any time prior to the exercise, termination or
expiration of such Option (a “Tandem SAR”), or may be granted independently of
any Option, as determined by the Administrator. If the Stock Appreciation Right
is granted independently of an Option, the grant price of such right shall be
the Fair Market Value of Stock on the date of grant of such Stock Appreciation
Right; provided, however, that the Administrator may, in its discretion, fix a
grant price in excess of the Fair Market Value of Stock on such grant date. The
grant price of a Tandem SAR shall be equal to the exercise price of the related
Option. The number of shares of Stock covered by the Stock Appreciation Right
shall be fixed by the Administrator on or before the date of grant.
               (2) Upon exercise of a Stock Appreciation Right, the Participant
shall be entitled to receive, without payment to the Company, either (A) that
number of shares of Stock determined by dividing (i) the total number of shares
of Stock subject to the Stock Appreciation Right being exercised by the
Participant, multiplied by the amount by which the Fair Market Value of a share
of Stock on the day the right is exercised exceeds the grant price (such amount
being hereinafter referred to as the “Spread”), by (ii) the Fair Market Value of
a share of Stock on the exercise date; or (B) cash in an amount determined by
multiplying (i) the total number of shares of Stock subject to the Stock
Appreciation Right being exercised by the Participant, by (ii) the amount of the
Spread; or (C) a combination of shares of Stock and cash, in amounts determined
as set forth in clauses (A) and (B) above, as determined by the Administrator in
its sole discretion; provided, however, that, in the case of a Tandem SAR, the
total number of shares which may be received upon exercise of a Stock
Appreciation Right for Stock shall not exceed the total number of shares subject
to the related Option or portion thereof, and the total amount of cash which may
be received upon exercise of a Stock Appreciation Right for cash shall not
exceed the Fair Market Value on the date of exercise of the total number of
shares subject to the related Option or portion thereof.
          (c) Terms and Conditions.
               (1) Each Option and Stock Appreciation Right granted under the
Plan shall be exercisable on such date or dates, during such period, for such
number of shares and subject to such further conditions, including but not
limited to the attainment of Performance Goals, as shall be determined by the
Administrator in its sole discretion and set forth in the provisions of the
award agreement with respect to such Option and Stock Appreciation Right;
provided, however, that a Tandem SAR shall not

6



--------------------------------------------------------------------------------



 



be exercisable prior to or later than the time the related Option could be
exercised; and provided, further, that in any event no Option or Stock
Appreciation Right shall be exercised beyond ten (10) years from the date of
grant.
               (2) The Administrator may impose such conditions as it may deem
appropriate upon the exercise of an Option or a Stock Appreciation Right,
including, without limitation, a condition that the Option or Stock Appreciation
Right may be exercised only in accordance with rules and regulations adopted by
the Administrator from time to time and consistent with the Plan.
               (3) With respect to Options issued with Tandem SARs, the right of
a Participant to exercise the Tandem SAR shall be cancelled if and to the extent
the related Option is exercised, and the right of a Participant to exercise an
Option shall be cancelled if and to the extent that shares covered by such
Option are used to calculate shares or cash received upon exercise of the Tandem
SAR.
               (4) If any fractional share of Stock would otherwise be issued to
a Participant upon the exercise of an Option or Stock Appreciation Right, the
Participant shall be paid a cash amount equal to the same fraction of the Fair
Market Value of the Stock on the date of exercise.
          (d) Award Agreement. Each Option and Stock Appreciation Right shall be
evidenced by an award agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Administrator from time to
time shall approve.
          (e) Payment for Option Shares.
               (1) Payment for shares of Stock purchased upon exercise of an
Option granted hereunder shall be made in such manner as is provided in the
applicable award agreement.
               (2) Any payment for shares of Stock purchased upon exercise of an
Option granted hereunder shall be made in cash. Notwithstanding the foregoing,
if permitted by the Award Agreement or otherwise permitted by the Administrator,
the payment may be made by delivery of shares of Stock beneficially owned by the
Participant, or attestation by the Participant to the ownership of a sufficient
number of shares of Stock, or by a combination of cash and Stock, at the
election of the Participant; provided, however, that any shares of Stock so
delivered or attested shall have been beneficially owned by the Participant for
a period of not less than six (6) months prior to the date of exercise. Any such
shares of Stock so delivered or attested shall be valued at their Fair Market
Value on the date of such exercise. The Administrator shall determine whether
and if so the extent to which actual delivery of share certificates to the
Company shall be required. The Administrator also may authorize payment in
accordance with a cashless exercise program under which, if so instructed by the
Participant, Stock may be issued directly to the Participant’s broker upon
receipt of the Option purchase price in cash directly to the broker.

7



--------------------------------------------------------------------------------



 



               (3) To the extent that the payment of the exercise price for the
Stock purchased pursuant to the exercise of an Option is made with shares of
Stock as provided in this Section 4(e)(2), then, at the discretion of the
Administrator, the Participant may be granted a replacement Option under the
Plan to purchase a number of shares of Stock equal to the number of shares
tendered or attested to as permitted in Section 4(e)(2) hereof, with an exercise
price per share equal to the Fair Market Value of a share of Stock on the date
of grant of such replacement Option and with a term extending to the expiration
date of the original Option.
Section 5. STOCK AND OTHER STOCK-BASED AND COMBINATION AWARDS
          (a) Grants of Other Stock-Based Awards. The Administrator, at any time
and from time to time while the Plan is in effect, may grant Other Stock-Based
Awards to such Employees or non-employees as it may select. Such Plan Awards
pursuant to which Stock is or may in the future be acquired, or Plan Awards
valued or determined in whole or part by reference to or otherwise based on
Stock, may include, but are not limited to, awards of restricted Stock or Plan
Awards denominated in the form of “stock units”, grants of so-called “phantom
stock” and options containing terms or provisions differing in whole or in part
from Options granted pursuant to Section 4. Other Stock-Based Awards may be
granted either alone, in addition to, in tandem with or as an alternative to any
other kind of Plan Award, grant or benefit granted under the Plan or under any
other employee plan of the Company or Subsidiary, including a plan of any
acquired entity. Each Other Stock-Based Award shall be evidenced by an award
agreement in such form as the Administrator may determine.
          (b) Terms and Conditions. Subject to the provisions of the Plan, and
subject to compliance with the applicable requirements of section 409A of the
Code, the Administrator shall have the authority to determine the time or times
at which Other Stock-Based Awards shall be made, the number of shares of Stock
or stock units and the like to be granted or covered pursuant to such Plan
Awards (subject to the provisions of Section 3) and all other terms and
conditions of such Plan Awards, including, but not limited to, whether such Plan
Awards shall be subject to the attainment of Performance Goals, and whether such
Plan Awards shall be payable or paid in cash, Stock or otherwise.
          (c) Consideration for Other Stock-Based Awards. In the discretion of
the Administrator, any Other Stock-Based Award may be granted as a Stock bonus
for no consideration other than services rendered.
          (d) Dividend Equivalents on Plan Awards.
               (1) The Administrator may determine that a Participant to whom an
Other Stock-Based Award is granted shall be entitled to receive payment of the
same amount of cash that such Participant would have received as cash dividends
if, on each record date during the performance or restriction period relating to
such Plan Award, such Participant had been the holder of record of a number of
shares of Stock

8



--------------------------------------------------------------------------------



 



subject to the Award (as adjusted pursuant to Section 10). Any such payment may
be made at the same time as and when dividends are paid to holders of Stock,
provided, however, as determined by the Administrator in its sole discretion,
but subject to compliance with the applicable requirements of section 409A of
the Code, an Award Agreement may defer payment of all or certain dividends until
a later date. Such cash payments are hereinafter called “dividend equivalents”.
               (2) Notwithstanding the provisions of subsection (d)(1), the
Administrator may determine that, in lieu of receiving all or any portion of any
such dividend equivalent in cash, a Participant shall receive an award of whole
shares of Stock having a Fair Market Value approximately equal to the portion of
such dividend equivalent that was not paid in cash. Certificates for shares of
Stock so awarded may be issued as of the payment date for the related cash
dividend or may be deferred until a later date, subject to the requirements of
section 409A of the Code, and the shares of Stock covered thereby may be subject
to the terms and conditions of the Plan Award to which it relates (including but
not limited to the attainment of any Performance Goals) and the terms and
conditions of the Plan, all as determined by the Administrator in its sole
discretion.
               (3) No dividend equivalents shall relate to shares of Stock
covered by an Option or Stock Appreciation Right unless the right to the
dividend equivalent is not contingent, directly or indirectly, upon the exercise
of the Option or Stock Appreciation Right and does not cause the Option or Stock
Appreciation Right to be subject to section 409A of the Code.
Section 6. AWARDS TO PARTICIPANTS OUTSIDE OF THE UNITED STATES
     In order to facilitate the granting of Plan Awards to Participants who are
foreign nationals or who reside or work outside of the United States of America,
the Administrator may provide for such special terms and conditions, including
without limitation substitutes for Plan Awards, as the Administrator may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Such substitutes for Plan Awards may include a requirement
that the Participant receive cash, in such amount as the Administrator may
determine in its sole discretion, in lieu of any Plan Award or share of Stock
that would otherwise have been granted to or delivered to such Participant under
the Plan. The Administrator may approve any supplements to, or amendments,
restatements or alternative versions of the Plan as it may consider necessary or
appropriate for purposes of this Section 6 without thereby affecting the terms
of the Plan as in effect for any other purpose, and the Secretary or other
appropriate officer of the Company may certify any such documents as having been
approved and adopted pursuant to properly delegated authority; provided,
however, that no such supplements, amendments, restatements or alternative
versions shall include any provision that is inconsistent with the terms of the
Plan as then in effect. Participants subject to the laws of a foreign
jurisdiction may request copies of, or the right to view, any materials that are
required to be provided by the Company pursuant to the laws of such
jurisdiction.

9



--------------------------------------------------------------------------------



 



Section 7. PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON
          (a) Issuance of Shares. Certificates for shares of Stock issuable
pursuant to a Plan Award shall be issued to and registered in the name of the
Participant who received such Award. The Administrator may require that such
certificates bear such restrictive legend as the Administrator may specify and
be held by the Company in escrow or otherwise pursuant to any form of agreement
or instrument that the Administrator may specify. If the Administrator has
determined that deferred dividend equivalents shall be payable to a Participant
with respect to any Plan Award pursuant to Section 5(d), then concurrently with
the issuance of such certificates, the Company shall deliver to such Participant
a cash payment or additional shares of Stock in settlement of such dividend
equivalents.
          (b) Substitution of Shares. Notwithstanding the provisions of this
subsection (b) or any other provision of the Plan, but subject to compliance
with the applicable requirements of section 409A of the Code, the Administrator
may specify that a Participant’s Plan Award shall not be represented by
certificates for shares of Stock but shall be represented by rights
approximately equivalent (as determined by the Administrator) to the rights that
such Participant would have received if certificates for shares of Stock had
been issued in the name of such Participant in accordance with subsection (a)
(such rights being called “Stock Equivalents”). Subject to the provisions of
Section 10 and the other terms and provisions of the Plan, if the Administrator
shall so determine, each Participant who holds Stock Equivalents shall be
entitled to receive the same amount of cash that such Participant would have
received as dividends if certificates for shares of Stock had been issued in the
name of such Participant pursuant to subsection (a) covering the number of
shares equal to the number of shares to which such Stock Equivalents relate.
Notwithstanding any other provision of the Plan to the contrary, the Stock
Equivalents may, at the option of the Administrator, be converted into an
equivalent number of shares of Stock or, upon the expiration of any restriction
period imposed on such Stock Equivalents, into cash, under such circumstances
and in such manner as the Administrator may determine, subject to compliance
with the applicable requirements of section 409A of the Code.
          (c) Effect of Competitive Activity. Anything contained in the Plan to
the contrary notwithstanding, if the employment of any Participant shall
terminate, for any reason other than death, while any Plan Award granted to such
Participant is outstanding hereunder, and such Participant has not yet received
the Stock covered by such Plan Award or otherwise received the full benefit of
such Plan Award, such Participant, if otherwise entitled thereto, shall receive
such Stock or benefit only if, during the entire period from the date of such
Participant’s termination to the date of such receipt, such Participant shall
have (1) made himself or herself available, upon request, at reasonable times
and upon a reasonable basis, to consult with, supply information to and
otherwise cooperate with the Company or any Subsidiary with respect to any
matter that shall have been handled by him or her or under his or her
supervision while he or she was in the employ of the Company or of any
Subsidiary, and (2) refrained from engaging in any activity that is directly or
indirectly in competition with any activity of the Company

10



--------------------------------------------------------------------------------



 



or any Subsidiary. In the event of a Participant’s failure to comply with any
condition set forth in this subsection (c), such Participant’s rights under any
Plan Award shall be forfeited and cancelled forthwith; provided, however, that
the failure to comply with such condition may at any time (whether before, at
the time of or subsequent to termination of employment) be waived by the
Administrator upon its determination that in its sole judgment there shall not
have been and will not be any such substantial adverse effect.
          (d) Effect of Adverse Conduct. Anything contained in the Plan to the
contrary notwithstanding, all rights of a Participant under any Plan Award shall
cease on and as of the date on which it has been determined by the Administrator
that such Participant at any time (whether before or subsequent to termination
of such Participant’s employment) acted in a manner Adverse to the best
interests of the Company, any Subsidiary or Affiliate thereof.
          (e) Tax and Other Withholding. Prior to any distribution of cash,
Stock or any other benefit available under a Plan Award (including payments
under Section 5(d) and Section 7(b)) to any Participant, appropriate
arrangements (consistent with the Plan and any rules adopted hereunder) shall be
made for the payment of any taxes and other amounts required to be withheld by
federal, state or local law. The Company shall have the right to withhold from
any Plan Award granted, any payment due under a Plan Award, or any other payment
otherwise due by the Company to the Participant, the amount of all federal,
state or local taxes due in respect of a Plan Award or any payment under a Plan
Award, and to take any other action the Administrator deems necessary or
appropriate to satisfy any tax obligation incident to a Plan Award.
          (f) Substitution. The Administrator, in its sole discretion, but
subject to compliance with the applicable requirements of section 409A of the
Code, may substitute a Plan Award for another Plan Award or Plan Awards of the
same or different type.
Section 8. NON-TRANSFERABILITY OF PLAN AWARDS
          (a) Restrictions on Transfer of Awards. Plan Awards shall not be
assignable or transferable by the Participant other than by will or by the laws
of descent and distribution except that the Participant may, with the consent of
the Administrator, transfer without consideration Plan Awards that do not
constitute Incentive Stock Options to the Participant’s spouse, children or
grandchildren (or to one or more trusts for the benefit of any such family
members or to one or more partnerships in which any such family members are the
only partners).
          (b) Attachment and Levy. No Plan Award shall be subject, in whole or
in part, to attachment, execution or levy of any kind, and any purported
transfer in violation hereof shall be null and void. Without limiting the
generality of the foregoing, no domestic relations order purporting to authorize
a transfer of a Plan Award, or to grant to any person other than the Participant
the authority to exercise or otherwise act with respect to a Plan Award, shall
be recognized as valid.

11



--------------------------------------------------------------------------------



 



Section 9. DESIGNATION OF BENEFICIARIES
     Anything contained in the Plan to the contrary notwithstanding, a
Participant may file with the Company a written designation of a beneficiary or
beneficiaries under the Plan, subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries and such other limitations
as the Administrator from time to time may prescribe. A Participant may from
time to time revoke or change any such designation of beneficiary. Any
designation of a beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the
Administrator shall be in doubt as to the entitlement of any such beneficiary to
receive any Option, Stock Appreciation Right or Other Stock-Based Award, or if
applicable law requires the Company to do so, the Administrator may recognize
only the legal representative of such Participant, in which case the Company and
the Administrator shall not be under any further liability to anyone. In the
event of the death of any Participant, the term “Participant” as used in the
Plan shall thereafter be deemed to refer to the beneficiary designated pursuant
to this Section 9 or, if no such designation is in effect, the executor or
administrator of the estate of such Participant, unless the context otherwise
requires.
Section 10. MERGER, CONSOLIDATION, STOCK DIVIDENDS, ETC.
          (a) Adjustments. In the event of any merger, consolidation,
reorganization, stock split, stock dividend or other event affecting Stock, an
appropriate adjustment shall be made in the total number of shares available for
Plan Awards and in all other provisions of the Plan that include a reference to
a number of shares, and in the numbers of shares covered by, and other terms and
provisions (including but not limited to the grant or exercise price of any Plan
Award) of outstanding Plan Awards.
          (b) Administrator Determinations. The foregoing adjustments and the
manner of application of the foregoing provisions shall be determined by the
Administrator in its sole discretion. Any adjustment, substitution or change
pursuant to this Section 10 made with respect to a Stock Option intended to be
an Incentive Stock Option shall be made only the extent consistent with such
intent, unless the Administrator determines otherwise. The Administrator shall
not make any adjustment, substitution or change pursuant to this Section 10 that
would cause any award under the Plan that is otherwise exempt from section 409A
of the Code to become subject to section 409A of the Code, or that would cause
an award under the Plan that is subject to section 409A of the Code to fail to
satisfy any requirement under section 409A of the Code. Any such adjustment may
provide for the elimination of any fractional share which might otherwise become
subject to a Plan Award.
Section 11. ACCELERATION OF PAYMENT OR MODIFICATION OF PLAN AWARDS
          (a) Acceleration and Modification. The Administrator, in the event of
the death of a Participant or in any other circumstance, may accelerate
distribution of any

12



--------------------------------------------------------------------------------



 



Plan Award in its entirety or in a reduced amount, in cash or in Stock, or
modify any Plan Award, in each case on such basis and in such manner as the
Administrator may determine in its sole discretion, but subject to compliance
with the applicable requirements of section 409A of the Code.
          (b) Change in Control. Notwithstanding any other provision of the
Plan, but subject to compliance with the applicable requirements of section 409A
of the Code, unless the Administrator determines otherwise at the time of grant,
upon the occurrence of a Change in Control, (1) any Plan Awards outstanding as
of the date of such Change in Control, and that are not then vested, shall
become fully vested, and (2) any restrictions or other conditions applicable to
any outstanding Awards shall lapse, and such Plan Awards shall become free of
all restrictions and conditions. Notwithstanding the foregoing, if a successor
corporation or other entity as contemplated in clause (i) or (ii) of
Section 1(b)(5) hereof agrees to assume the outstanding Plan Awards or to
substitute substantially equivalent awards, then the outstanding Plan Awards
issued hereunder shall not be immediately exercisable, but shall remain
exercisable in accordance with the terms of the Plan and the applicable award
agreements.
Section 12. RIGHTS AS A STOCKHOLDER
     A Participant shall not have any rights as a stockholder with respect to
any share covered by any Plan Award until such Participant shall have become the
holder of record of such share.
Section 13. TERM, AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN AND
AGREEMENTS
          (a) Term. Unless terminated earlier pursuant to subsection (b), the
Plan shall terminate on the tenth (10th) anniversary of the effective date of
the Plan.
          (b) Amendment, Modification and Termination of Plan. The Board may, at
any time, amend or modify the Plan or any outstanding Plan Award, including
without limitation, to authorize the Administrator to make Plan Awards payable
in other securities or other forms of property of a kind to be determined by the
Administrator, and such other amendments as may be necessary or desirable to
implement such Plan Awards, and may terminate the Plan or any provision thereof;
provided, however, that no amendment shall be made without the approval of the
stockholders of the Company if such approval would be required by the Code.
Subject to the provisions of subsection (c), the Administrator may, at any time
and from time to time, amend or modify any outstanding Plan Award to the extent
not inconsistent with the terms of the Plan.
          (c) Limitation. Subject to the provisions of subsection (e), no
amendment to or termination of the Plan or any provision hereof, and no
amendment or cancellation of any outstanding Plan Award, by the Board, the
Administrator or the stockholders of the Company, shall, without the written
consent of the affected Participant, adversely affect any outstanding Plan
Award.

13



--------------------------------------------------------------------------------



 



          (d) Survival. The Administrator’s authority to act with respect to any
outstanding Plan Award and the Board’s authority to amend the Plan shall survive
termination of the Plan.
          (e) Amendment for Changes in Law; Amendment to Avoid Section 409A
Violations. Notwithstanding the foregoing provisions, the Board and
Administrator shall have the authority to amend outstanding Plan Awards and the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Plan Awards that qualify for beneficial
treatment under such rules, without stockholder approval (unless otherwise
required by law or the applicable rules of any securities exchange on which the
Stock is then traded) and without Participant consent. Further, and without
limiting the generality of the foregoing, the Board and the Administrator shall
have the right to amend the Plan and any outstanding Plan Awards or adopt other
policies and procedures applicable to the Plan and Plan Awards (including
amendments, policies and procedures with retroactive effect) without Participant
consent as may be necessary or appropriate to comply with the requirements of
section 409A of the Code or an exemption thereto, even if the amendment reduces,
restricts or eliminates rights granted under the Plan or the Plan Award prior to
the amendment.
Section 14. INDEMNIFICATION AND EXCULPATION
          (a) Indemnification. Each person who is or shall have been a member of
the Board and the Administrator shall be indemnified and held harmless by the
Company against and from any and all loss, cost, liability or expense that may
be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
or become a party or in which such person may be or become involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof (with the Company’s
written approval) or paid by such person in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment in favor of the Company based
upon a finding of such person’s lack of good faith; subject, however, to the
condition that, upon the institution of any claim, action, suit or proceeding
against such person, such person shall in writing give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s behalf. The foregoing
right of indemnification shall not be exclusive of any other right to which such
person may be entitled as a matter of law or otherwise, or any power that the
Company may have to indemnify or hold such person harmless.
          (b) Exculpation. Each member of the Board and the Administrator, and
each officer and employee of the Company, shall be fully justified in relying or
acting in good faith upon any information furnished in connection with the
administration of the Plan by any appropriate person or persons other than such
person. In no event shall any person who is or shall have been a member of the
Board, or the Administrator, or an officer or employee of the Company, be held
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for

14



--------------------------------------------------------------------------------



 



any action (including the furnishing of information) taken or any failure to
act, if in good faith.
Section 15. EXPENSES OF PLAN
     The entire expense of offering and administering the Plan shall be borne by
the Company and its participating Subsidiaries; provided, that the costs and
expenses associated with the redemption or exercise of any Plan Award, including
but not limited to commissions charged by any agent of the Company, may be
charged to the Participants.
Section 16. FINALITY OF DETERMINATIONS
     Each determination, interpretation, or other action made or taken pursuant
to the provisions of the Plan by the Board or the Administrator shall be final
and shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its Subsidiaries, the
stockholders, the Administrator, the directors, officers, and employees of the
Company and its Subsidiaries, the Participants, and their respective successors
in interest.
Section 17. NO RIGHTS TO CONTINUED EMPLOYMENT OR TO PLAN AWARD
          (a) No Right to Employment. Nothing contained in this Plan, or in any
booklet or document describing or referring to the Plan, shall be deemed to
confer on any Participant the right to continue as an employee of the Company or
any Subsidiary, whether for the duration of any performance period, restriction
period, or vesting period under a Plan Award, or otherwise, or affect the right
of the Company or Subsidiary to terminate the employment of any Participant for
any reason.
          (b) No Right to Award. No Employee or other person shall have any
claim or right to be granted a Plan Award under the Plan. Receipt of an Award
under the Plan shall not give a Participant or any other person any right to
receive any other Plan Award under the Plan. A Participant shall have no rights
in any Plan Award, except as set forth herein and in the applicable award
agreement.
Section 18. GOVERNING LAW AND CONSTRUCTION
          The Plan and all actions taken hereunder shall be governed by, and the
Plan shall be construed in accordance with, the laws of the State of Florida
without regard to principles of conflict of laws. Titles and headings to
Sections are for purposes of reference only, and shall in no way limit, define
or otherwise affect the meaning or interpretation of the Plan.

15



--------------------------------------------------------------------------------



 



Section 19. SECURITIES AND STOCK EXCHANGE REQUIREMENTS
          (a) Restrictions on Resale. Notwithstanding any other provision of the
Plan, no person who acquires Stock pursuant to the Plan may, during any period
of time that such person is an affiliate of the Company (within the meaning of
the rules and regulations of the Securities Exchange Commission), sell or
otherwise transfer such Stock, unless such offer and sale or transfer is made
(1) pursuant to an effective registration statement under the Securities Act of
1933 (“1933 Act”), which is current and includes the Stock to be sold, or
(2) pursuant to an appropriate exemption from the registration requirements of
the 1933 Act, such as that set forth in Rule 144 promulgated pursuant thereto.
          (b) Registration, Listing and Qualification of Shares of Common Stock.
Notwithstanding any other provision of the Plan, if at any time the
Administrator shall determine that the registration, listing or qualification of
the Stock covered by a Plan Award upon any securities exchange or under any
foreign, federal, state or local law or practice, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the granting of such Plan Award or the purchase or
receipt of Stock in connection therewith, no Stock may be purchased, delivered
or received pursuant to such Plan Award unless and until such registration,
listing, qualification, consent or approval shall have been effected or obtained
free of any condition not acceptable to the Administrator. Any person receiving
or purchasing Stock pursuant to a Plan Award shall make such representations and
agreements and furnish such information as the Administrator may request to
assure compliance with the foregoing or any other applicable legal requirements.
The Company shall not be required to issue or deliver any certificate or
certificates for Stock under the Plan prior to the Administrator’s determination
that all related requirements have been fulfilled. The Company shall in no event
be obligated to register any securities pursuant to the 1933 Act or applicable
state or foreign law or to take any other action in order to cause the issuance
and delivery of such certificates to comply with any such law, regulation, or
requirement.
Section 20. SECTION 409A OF THE CODE
          (a) Section 409A. It is the intention of the Company that the Options,
Stock Appreciation Rights, and Other Stock-Based Awards (and any combination of
the foregoing) issued under the Plan will be exempt from, or will comply with
the requirements of, section 409A of the Code, and the Plan and the terms and
conditions of all Plan Awards shall be interpreted, construed and administered
consistent with such intent.
          (b) No Indemnity. Although the Company intends to administer the Plan
and the Plan Awards in compliance with section 409A of the Code or an exemption
thereto, the Company does not warrant that the terms of any Plan Award or the
Company’s administration thereof will be exempt from, or will comply with the
requirements of, section 409A of the Code. The Company shall not be liable to
any

16



--------------------------------------------------------------------------------



 



Participant or any other person for any tax, interest, or penalties that the
person may incur as a result of a Plan Award or the Company’s administration
thereof not satisfying any of the requirements of Section 409A

17